DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-9 are pending.


Claim Objections
The objection to the claims has been withdrawn.


Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "grasped" in lines 3-4. The meaning of the term is not clear from the claims or specification.
The term "roughly" in claim 8 is a relative term which renders the claim indefinite.  The term "roughly" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei) in view of Otsuki et al., US Patent Pub. US 20120296462 A1 (hereinafter Otsuki) in view of Susumu et al., WIPO Patent Num WO2016174716A1 (hereinafter Susumu), in view of Bretschneider et al., US Patent Pub US 20150355622 A1 (hereinafter Bretschneider).

Claim 1
Takahei teaches a simulation apparatus which performs a simulation process based on feedback data from a motor which drives an axis of a machine tool (Takahei, Para [0140] - - A numerical control system with a simulation unit/”simulation apparatus” that performs a simulation based on positions from encoder signals/”feedback data” from the machine drive systems/”a motor which drives an axis of a machine tool”), the simulation apparatus comprising: a simulation performing unit which performs the simulation process based on data regarding the point selected by the data selection unit. (Takahei, Para [0140] - - A numerical control system with a simulation unit/”simulation apparatus” that performs a simulation based on a position/”selected point” from encoder signals/”feedback data”.)
But Takahei fails to clearly specify a point sequence data storage unit which stores point sequence data, which is series data of positions of points regarding the feedback data from the motor;
However, Otsuki teaches a point sequence data storage unit which stores point sequence data, which is series data of positions of points regarding the feedback data from the motor. (Otsuki, Para [0054-57], [0065], [0076] - - Point sequence data memory/”storage unit” that stores point sequence data regarding servo/motor position feedback data.)
Takahei and Otsuki are analogous art because they are from the same field of endeavor.  They relate to numerical control machine tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above numerical control machine tool, as taught by Takahei, and incorporating the point sequence data memory that stores point sequence data regarding servo position feedback data, as taught by Otsuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict machining error for workpiece machining by using stored point sequence data regarding servo position feedback data, as suggested by Otsuki (Abstract).
But the combination of Takahei and Otsuki fails to clearly specify a data selection unit which selects, from the point sequence data, a point which has an impact on finished quality of a machined surface as a point for use in the simulation process. 
However, Susumu teaches a data selection unit which selects, from the point sequence data, a point which has an impact on finished quality of a machined surface as a point for use in the process. (Susumu, Page 6-7 - - The NC command data correction/”data selection” unit selects tangent vector data/”point sequence data” that is larger than a specified value to be corrected/”use in the process” in order to suppress processing marks/”impact on finished quality” on the machined surface.)
Takahei, Otsuki, and Susumu are analogous art because they are from the same field of endeavor.  They relate to numerical control machine tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei and Otsuki, and further incorporating the NC command data correction unit selects tangent vector data that is larger than a specified value to be corrected, as taught by Susumu.  
One of ordinary skill in the art would have been motivated to do this modification in order to suppress processing marks by the NC command data correction unit selecting tangent vector data that is larger than a specified value to be corrected, as suggested by Susumu (Abstract).
But the combination of Takahei, Otsuki, and Susumu fails to specify a tolerance range relating to finished quality of a surface machined by the machine tool.
However, Bretschneider teaches a tolerance range relating to finished quality of a surface machined by the machine tool. (Bretschneider, Para [0045-46] - - Determining if a data point is within a tolerance value/range that is related to the surface quality of a machined part.)
Takahei, Otsuki, Susumu, and Bretschneider are analogous art because they are from the same field of endeavor.  They relate to numerical control machine tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, Otsuki, and Susumu, and further incorporating, as taught by Bretschneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to produce a better surface quality by , as suggested by Bretschneider (Par [0049]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei) in view of Otsuki et al., US Patent Pub. US 20120296462 A1 (hereinafter Otsuki) in view of Susumu et al., WIPO Patent Num WO2016174716A1 (hereinafter Susumu) in view of Bretschneider et al., US Patent Pub US 20150355622 A1 (hereinafter Bretschneider) as applied to Claim 1 above, and in view of Tsuda et al., US Patent Pub. US 20150134103 A1 (hereinafter Tsuda).

Claim 3
The combination of Takahei, Otsuki, Susumu, and Bretschneider teaches all the limitations of the base claims as outlined above.  
But the combination of Takahei, Otsuki, Susumu, and Bretschneider fails to specify selecting a point where a tool orientation is changed by an angle more than a predetermined tolerance angle defined in advance from a tool orientation at an immediately previous point already selected, among points included in the point sequence data.
However, Tsuda teaches selecting a point where a tool orientation is changed by an angle more than a predetermined tolerance angle defined in advance from a tool orientation at an immediately previous point already selected, among points included in the point sequence data. (Tsuda, Para [0043], [0054] - - Selection of a point where the tool posture/orientation angle exceeds a predetermined range/”tolerance angle”.)
Takahei, Otsuki, Susumu, Bretschneider, and Tsuda are analogous art because they are from the same field of endeavor.  They relate to numerical control machine tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, Otsuki, Susumu, and Bretschneider, and further incorporating the selection of a point where the tool posture angle exceeds a predetermined range, as taught by Tsuda.  
One of ordinary skill in the art would have been motivated to do this modification in order to control a relative tool posture with respect to work placed on a table by the selection of a point where the tool posture angle exceeds a predetermined range, as suggested by Tsuda (Abstract).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei) in view of Otsuki et al., US Patent Pub. US 20120296462 A1 (hereinafter Otsuki) in view of Susumu et al., WIPO Patent Num WO2016174716A1 (hereinafter Susumu) in view of Bretschneider et al., US Patent Pub US 20150355622 A1 (hereinafter Bretschneider) as applied to Claim 1 above, and in view of Eberst, US Patent Pub. US 20120215352 A1 (hereinafter Eberst).

Claim 4
The combination of Takahei, Otsuki, Susumu, and Bretschneider teaches all the limitations of the base claims as outlined above.  
Otsuki further teaches the point sequence data storage unit stores, in association with the point sequence data, an instructed position for the motor when the feedback data is acquired (Otsuki, Para [0054-57], [0065], [0076] - - Point sequence data memory/”storage unit” that stores point sequence data regarding servo/motor position command/instructed data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, and further incorporating the point sequence data memory that stores point sequence data regarding servo position command data, as taught by Otsuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict machining error for workpiece machining by using stored point sequence data regarding servo position command data, as suggested by Otsuki (Abstract).
But the combination of Takahei, Otsuki, Susumu, and Bretschneider fails to specify selecting a point where an error from the instructed position is changed by more than a predetermined tolerance error change amount defined in advance from an error from the instructed position at an immediately previous point already selected, among points included in the point sequence data.
However, Eberst teaches selecting a point where an error from the instructed position is changed by more than a predetermined tolerance error change amount defined in advance from an error from the instructed position at an immediately previous point already selected, among points included in the point sequence data. (Eberst, Para [0029-30], [0038] - - Selecting an actual process result/point where a difference/error from a precalculated instruction/”instructed position” is changed by an amount more than desired tolerance/”predetermined tolerance error change amount” from previous planned process result/point.)
Takahei, Otsuki, Susumu, and Eberst are analogous art because they are from the same field of endeavor.  They relate to motion control planning tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motion control planning tool, as taught by Takahei, Otsuki, and Susumu, and further incorporating the selection of an actual process result where a difference from a precalculated instruction is changed by an amount more than desired tolerance from previous planned process result, as taught by Eberst.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide process results that do not deviate from the objective by using the selection of an actual process result where a difference from a precalculated instruction is changed by an amount more than desired tolerance from previous planned process result, as suggested by Eberst (Para [0006]).

Claim 5
The combination of Takahei, Otsuki, Susumu, and Bretschneider teaches all the limitations of the base claims as outlined above.  
Otsuki further teaches the point sequence data storage unit stores, in association with the point sequence data, a series of NC data executed when the feedback data is acquired. (Otsuki, Para [0054-57], [0065], [0076] - - Point sequence data memory/”storage unit” that stores point sequence data regarding servo/motor position command/”NC data executed” when the servo feedback data is acquired.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, and further incorporating the point sequence data memory that stores point sequence data regarding servo position command data when the servo feedback data is acquired, as taught by Otsuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict machining error for workpiece machining by using stored point sequence data regarding servo position command data when the servo feedback data is acquired, as suggested by Otsuki (Abstract).
But the combination of Takahei, Otsuki, Susumu, and Bretschneider fails to specify the data selection unit selects, as the point for use in the simulation process, a point where an error from the NC data is changed by an amount more than a predetermined tolerance error change amount defined in advance from an error from the NC data at an immediately previous point already selected, among points included in the point sequence data.
However, Eberst teaches the data selection unit selects, as the point for use in the simulation process, a point where an error from the NC data is changed by an amount more than a predetermined tolerance error change amount defined in advance from an error from the NC data at an immediately previous point already selected, among points included in the point sequence data. (Eberst, Para [0029-30], [0038] - - Selecting an actual process result/point where a difference/error from a precalculated instruction/”instructed position” is changed by an amount more than desired tolerance/”predetermined tolerance error change amount” from previous planned process result/point.)
Takahei, Otsuki, Susumu, and Bretschneider are analogous art because they are from the same field of endeavor.  They relate to motion control planning tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motion control planning tool, as taught by Takahei, Otsuki, Susumu, and Bretschneider, and further incorporating the selection of an actual process result where a difference from a precalculated instruction is changed by an amount more than desired tolerance from previous planned process result, as taught by Eberst.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide process results that do not deviate from the objective by using the selection of an actual process result where a difference from a precalculated instruction is changed by an amount more than desired tolerance from previous planned process result, as suggested by Eberst (Para [0006]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei) in view of Otsuki et al., US Patent Pub. US 20120296462 A1 (hereinafter Otsuki) in view of Susumu et al., WIPO Patent Num WO2016174716A1 (hereinafter Susumu) in view of Bretschneider et al., US Patent Pub US 20150355622 A1 (hereinafter Bretschneider) as applied to Claim 1 above, and in view of Blevins et al., US Patent Pub. US 20070168057 A1 (hereinafter Blevins).

Claim 6
The combination of Takahei, Otsuki, Susumu, and Bretschneider teaches all the limitations of the base claims as outlined above.  
The combination of Takahei, Otsuki, Susumu, and Bretschneider further teaches a simulation apparatus which performs a simulation process. (Takahei, Para [0140] - - A numerical control system with a simulation unit/”simulation apparatus” that performs a simulation process.)
Susumu further teaches the data selection unit includes a first selector which selects a point which has an impact on finished quality of the machined surface as a point for use in the process. (Susumu, Page 6-7 - - The NC command data correction/”data selection” unit selects tangent vector data/”point sequence data” that is larger than a specified value to be corrected/”use in the process” in order to suppress processing marks/”impact on finished quality” on the machined surface.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, Otsuki, Susumu, and Bretschneider, and further incorporating the NC command data correction unit selects tangent vector data that is larger than a specified value to be corrected, as taught by Susumu.  
One of ordinary skill in the art would have been motivated to do this modification in order to suppress processing marks by the NC command data correction unit selecting tangent vector data that is larger than a specified value to be corrected, as suggested by Susumu (Abstract).
Bretschneider further teaches a tolerance range relating to finished quality of a surface machined by the machine tool. (Bretschneider, Para [0045-46] - - Determining if a data point is within a tolerance value/range that is related to the surface quality of a machined part.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, Otsuki, Susumu, and Bretschneider, and further incorporating, as taught by Bretschneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to produce a better surface quality by , as suggested by Bretschneider (Par [0049]).
But the combination of Takahei, Otsuki, Susumu, and Bretschneider fails to specify a second selector which selects a point included in a specified area as the point for use in the simulation process, and the data selection unit selects the point for use in the simulation process by using any of the first selector and the second selector based on a display mode of results of the simulation process performed by the simulation performing unit.
Blevins further teaches a second selector which selects a point included in a specified area as the point for use in the simulation process (Blevins, Para [0016], [0075] - - Selecting/”second selector” a control variable/point within a range/”specified area” as a selected point for use in the simulation process.), and the data selection unit selects the point for use in the simulation process by using any of the first selector and the second selector based on a display mode of results of the simulation process performed by the simulation process performing unit. (Blevins, Para [0098], [0150] - - Selecting a point for use in the simulation process from auxiliary variables/”first selector points” and control variables/”second selector points” that are displayed for use in the simulation process.)
Takahei, Otsuki, Susumu, Bretschneider, and Blevins are analogous art because they are from the same field of endeavor.  They relate to process simulation tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process simulation tool, as taught by Takahei, Otsuki, Susumu, and Bretschneider, and further incorporating the selection of a point for use in the simulation process from auxiliary variables and control variables that are displayed for use in the simulation process, as taught by Blevins.  
One of ordinary skill in the art would have been motivated to do this modification in order to develop target values to control the process by selecting a point for use in the simulation process from auxiliary variables and control variables that are displayed for use in the simulation process, as suggested by Blevins (Para [0016]).

Claim 7
The combination of Takahei, Otsuki, Susumu, and Bretschneider teaches all the limitations of the base claims as outlined above.  
The combination of Takahei, Otsuki, Susumu, and Bretschneider further teaches a simulation on an entirety of a machined area performed by the simulation performing unit (Takahei, Para [0093], [0140] - - A numerical control system with a simulation unit that performs a simulation of a machined object/”entirety of a machined area”.), and a detailed simulation on a part of the machined area performed by the simulation performing unit. (Takahei, Para [0093], [0140] - - A numerical control system with a simulation unit that performs a simulation of a machined object divided into a plurality of segments for modeling/”detailed simulation on a part of a machined area”.)
Susumu further teaches a first selector configured to select point sequence data. (Susumu, Page 6-7 - - The NC command data correction/”data selection” unit selects tangent vector data/”point sequence data”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, Otsuki, Susumu, and Bretschneider, and further incorporating the NC command data correction unit selects tangent vector data, as taught by Susumu.  
One of ordinary skill in the art would have been motivated to do this modification in order to suppress processing marks by the NC command data correction unit selecting tangent vector data, as suggested by Susumu (Abstract).
But the combination of Takahei, Otsuki, Susumu, and Bretschneider fails to specify a second selector configured to select point sequence data in response to a detailed simulation.
Blevins further teaches a second selector configured to select point sequence data in response to a detailed simulation. (Blevins, Para [0016], [0075] - - Selecting/”second selector” a control variable/point within a range/”specified area” as a selected point for use in the simulation process.)
Takahei, Otsuki, Susumu, Bretschneider, and Blevins are analogous art because they are from the same field of endeavor.  They relate to process simulation tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process simulation tool, as taught by Takahei, Otsuki, Susumu, and Bretschneider, and further incorporating the selection of a point for use in the simulation process from auxiliary variables and control variables that are displayed for use in the simulation process, as taught by Blevins.  
One of ordinary skill in the art would have been motivated to do this modification in order to develop target values to control the process by selecting a point for use in the simulation process from auxiliary variables and control variables that are displayed for use in the simulation process, as suggested by Blevins (Para [0016]).

Claim 8
The combination of Takahei, Otsuki, Susumu, Bretschneider, and Blevins teaches all the limitations of the base claims as outlined above.  
Blevins further teaches perform a process of selecting point sequence data and generate an image of a simulation result from which a state of the surface machined by the machine tool is grasped while a state of the entirety of the machined area is roughly displayed (Blevins, Para [0098], [0144], [0150] - - Generating a display/image of simulation results.), and when a partial area is specified by an operator in the machined area (Blevins, Para [0096-98], [0105], [0144], [0150] - - User inputs to allow specifying specific points in selected/partial areas.), the second selector is configured to select data of a point which interferes with the partial area in the point sequence data stored in the point sequence data storage unit. (Blevins, Para [0016], [0073-75] - - Selecting/”second selector” a control variable/point that deviates from a range/”partial area” of the variables/”point sequence data” as a selected point for use in the simulation process.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process simulation tool, as taught by Takahei, Otsuki, Susumu, Bretschneider, and Blevins, and further incorporating the selection of a point for use in the simulation process from auxiliary variables and control variables that are displayed for use in the simulation process, as taught by Blevins.  
One of ordinary skill in the art would have been motivated to do this modification in order to develop target values to control the process by selecting a point for use in the simulation process from auxiliary variables and control variables that are displayed for use in the simulation process, as suggested by Blevins (Para [0016]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei) in view of Otsuki et al., US Patent Pub. US 20120296462 A1 (hereinafter Otsuki) in view of Susumu et al., WIPO Patent Num WO2016174716A1 (hereinafter Susumu), in view of Bretschneider et al., US Patent Pub US 20150355622 A1 (hereinafter Bretschneider) as applied to Claim 1 above, and in view of Nagatsuka et al., US Patent Pub. US 20160008976 A1 (hereinafter Nagatsuka)

Claim 9
The combination of Takahei, Otsuki, Susumu, and Bretschneider teaches all the limitations of the base claims as outlined above 
But the combination of Takahei, Otsuki, Susumu, and Bretschneider fails to specify perform a further simulation process based on time series data regarding positions for the motor, and images of results of the further simulation process are displayed as being superposed on images of results of the simulation process based on the point sequence data.
However, Nagatsuka teaches perform a further simulation process based on time series data regarding positions for the motor, and images of results of the further simulation process are displayed as being superposed on images of results of the simulation process based on the point sequence data. (Nagatsuka, Para [0030], [0034] - - Performing a simulation based on stored motor position time series data and displaying the results of the simulation.)
Takahei, Otsuki, Susumu, Bretschneider, and Nagatsuka are analogous art because they are from the same field of endeavor.  They relate to process simulation tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process simulation tool, as taught by Takahei, Otsuki, Susumu, and Bretschneider, and further incorporating the performing a simulation based on stored motor position time series data and displaying the results of the simulation, as taught by Nagatsuka.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize a cycle time of a servo motor by performing a simulation based on stored motor position time series data and displaying the results of the simulation, as suggested by Nagatsuka (Para [0004]).


Allowable Subject Matter
Claim 2 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “the data selection unit selects, as the point for use in the simulation process, a point located from a line segment passing through adjacent previous and subsequent points by a length more than a predetermined tolerance length defined in advance, among points included in the point sequence data.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach selecting a point for using in a simulation process that is located from a line segment passing through adjacent previous and subsequent points by a length more than a predetermined tolerance length defined in advance, among points included in the point sequence data.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119